                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                     STATESVILLE DIVISION
                        5:19-cv-00049-MR

MATTHEW JAMES GRIFFIN,           )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                   ORDER
                                 )
FNU HOLLAR, et al.,              )
                                 )
              Defendants.        )
________________________________ )

     THIS MATTER is before the Court on Plaintiff’s “First Verified Motion

for the Appointment of Counsel for the Vision Impaired Plaintiff and Request

for ADA Reasonable Accommodation from the Court” [Doc. 41]; Plaintiff’s

“Motion to Increment Interrogatories Pursuant to Rule 26(b)(2)” [Doc. 42];

Plaintiff’s Motion to Substitute the True Names of Defendants Unknown Doe

#12 through #16” [Doc. 46]; and Plaintiff’s “Second Motion for a 60 Day

Extension of Time Within Which to Join or Substitute Parties” [Doc. 47].

I.   BACKGROUND

     Pro se Plaintiff Matthew James Griffin (“Plaintiff”) is a prisoner of the

State of New Mexico currently incarcerated at the Penitentiary of New

Mexico. He filed this action on April 30, 2019, pursuant to 42 U.S.C. § 1983,

asserting claims he alleges arose while he was incarcerated at Alexander



        Case 5:19-cv-00049-MR Document 50 Filed 08/04/20 Page 1 of 9
Correctional Institution in Taylorsville, North Carolina. [Doc. 1]. Plaintiff’s

Complaint survived initial review on November 26, 2019 as to Plaintiff’s

Eighth Amendment claim based on deliberate indifference to his serious

medical needs and as to his claims for violation of the Americans with

Disabilities Act (ADA) and the Rehabilitation Act of 1973. [Doc. 10]. In

addition to the identified named Defendants, Plaintiff named twenty (20) Doe

Defendants. [See Doc. 1]. Plaintiff has since identified Doe Defendants #1-

11 and #18 and moves now to identify Does #12-17. [See Docs. 14, 43, 46].

As such, Doe Defendants #19 and #20 remain unidentified. A Pretrial Order

and Case Management Plan (PTOCMP) was entered in this case on March

16, 2020. [Doc. 32].

II.   MOTION FOR COUNSEL AND ADA ACCOMMODATIONS

      Plaintiff moves for the appointment of counsel and for certain

“reasonable accommodations” under the ADA. [Doc. 41]. A plaintiff must

present “exceptional circumstances” in order to require the Court to seek the

assistance of a private attorney for a plaintiff who is unable to afford counsel.

Miller v. Simmons, 814 F.2d 962, 966 (4th Cir. 1987).               Exceptional

circumstances exist where “a pro se litigant has a colorable claim but lacks

the capacity to present it.” Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir.

1984), abrogated on other grounds by Mallard v. U.S. Dist. Ct., 490 U.S. 296,


                                       2

        Case 5:19-cv-00049-MR Document 50 Filed 08/04/20 Page 2 of 9
298, 109 S. Ct. 1814 (1989) (holding that 28 U.S.C. § 1915 does not

authorize compulsory appointment of counsel).         Denial of a motion for

appointment of counsel is appropriate where the claims presented in a pro

se litigant’s case are not complicated and the pro se litigant “has

demonstrated the capacity to present those claims adequately in his court

filings.” See Harris v. Salley, 339 Fed. App’x 281, 284 (4th Cir. 2009).

      In support of his motion for counsel, Plaintiff states that he is vision

impaired, having been diagnosed with strabismus with large angle

alternating exotropia that causes among other things involuntary eye

movement, nystagmus, diplopia (double vision) and loss of all depth

perception.” [Doc. 41 at 6]. Plaintiff also states that he has “no law library

access or alternative means of legal access in relation to any North Carolina

case from the government of North Carolina or New Mexico.” Plaintiff further

states that New Mexico “has closed its prison law libraries and only provides

legal access upon qualified legal claims that relate to incarceration in New

Mexico, direct appeal or post-conviction relief.” [Doc. 41 at 7-8, 9]. Plaintiff

also argues that “[t]he question of disability rights under federal disability

statutes is considered complex enough to support the appointment of

counsel.” [Doc. 41 at 10-11 (citing Flakes v. Frank, 322 F.Supp.2d 981, 983

(W.D. Wisc. June 17, 2004))].


                                       3

        Case 5:19-cv-00049-MR Document 50 Filed 08/04/20 Page 3 of 9
      Plaintiff has failed to present exceptional circumstances warranting

appointment of counsel in this case. Plaintiff’s claims are not sufficiently

complicated to require the Court to seek counsel for him. Moreover, Plaintiff

has already proven to be a prolific filer of motions and other documents in

this case and in another case of his pending in this district, Civil Case No.

3:19-cv-00135-MR. Plaintiff has demonstrated no difficulty engaging the

Court and its resources in advancing his cases. As compared to many other

pro se litigants prosecuting prisoner litigation, Plaintiff appears capable of

understanding and meaningfully engaging in the litigative process, despite

his vision impairment. The Court will, therefore, deny Plaintiff’s motion for

appointment of counsel. See Whisenant, 739 F.2d at 163; see Harris, 339

Fed. App’x at 284.

      Plaintiff also moves the Court for “the reasonable accommodations

listed in Attachment #1 of this Motion/Request during all judicial proceedings,

transport to judicial proceedings or re-housing in relation to judicial

proceedings.” [Doc. 41 at 3]. Plaintiff later states in his motion that these

accommodations are needed “at trial, upon transport for trial or during re-

housing for trial.” [Id. at 7]. These accommodations include such things as

handicapped cell housing, ground floor cell, bottom bunk assignment, talking

digital wristwatch, raised line paper and bold pens, digital talking transcript


                                       4

        Case 5:19-cv-00049-MR Document 50 Filed 08/04/20 Page 4 of 9
of all judicial proceedings, and an attorney. The Court will deny Plaintiff’s

request without prejudice as it is not yet ripe. Should Plaintiff’s case proceed

to trial, or other hearing held requiring the Plaintiff’s presence in this

jurisdiction, Plaintiff may renew this motion for reasonable accommodations

under the ADA.

III.   MOTION FOR MORE INTERROGATORIES

       Plaintiff moves the Court to allow Plaintiff “to propound forty (40)

interrogatories upon each of the named Defendants, with subparts, unless

the subpart relates to a discreet subject matter in which case it would count

as a separate interrogatory.” [Doc. 42 at 2]. The PTOCMP in this case

currently allows each party to propound “no more than 20 interrogatories,

including subparts; no more than 20 requests for admissions, and take no

more than 6 depositions of non-expert witnesses.”1 [Doc. 32 at 2]. As

grounds for his motion, Plaintiff states that he “is a prisoner confined in New

Mexico and lack the financial means to pay for a court reporter to take

depositions of the named Defendants in this civil action.” [Doc. 42 at 1].

Plaintiff also asserts that because he is confined in prison, the increased use

of interrogatories is a cost-effective method of discovery. [Id. at 2]. The



1
 Plaintiff errantly asserts that the current limit on interrogatories is twenty-five (25). [Doc.
42 at 2].
                                               5

          Case 5:19-cv-00049-MR Document 50 Filed 08/04/20 Page 5 of 9
Court will allow Plaintiff’s motion for leave to propound a total of forty (40)

interrogatories on each Defendant, but this total is inclusive of subparts in

accordance with the PTOCMP in this case.

IV.   MOTION TO SUBSTITUTE DEFENDANTS

      On November 26, 2019, the Court ordered that this action brought

pursuant to 42 U.S.C. § 1983 survived initial. [Doc. 10]. In his Complaint,

Plaintiff named as Defendants FNU Hollar, Marilyn Gamewell, and Doe

Defendants #1-20.      [Doc. 1].   Since passing initial review, Plaintiff has

substituted the true identities of Doe Defendants #1-11 and #18. [Doc. 14,

43]. Plaintiff now moves to substitute J. Folly as Doe Defendant #12, R.L.

Lail for Doe Defendant #13, L. Putt for Doe Defendant #14, T.B. Greene for

Doe Defendant #15, and Kay H. Eggleston for Doe Defendant #16. [Doc.

46]. The Court will grant the Plaintiff’s motion and instruct the Clerk to

substitute these Defendants accordingly.

V.    MOTION FOR EXTENSION OF TIME

      Finally, Plaintiff moves the Court for “a 60 day extension of time within

which to join or substitute parties” [Doc. 47 at 1], which the Court will construe

as a motion for an extension of time under Rule 4(m) of the Federal Rules of

Civil Procedure. As grounds for this extension, Plaintiff states that he “is

awaiting discovery responses to identify Doe #19 and Doe #20….


                                        6

        Case 5:19-cv-00049-MR Document 50 Filed 08/04/20 Page 6 of 9
Responses to Plaintiff’s discovery requests are due on July 30, 2020.” [Doc.

47 at 4].   It appears that Plaintiff needs additional time to identify these Doe

Defendants once he receives the discovery responses, to move substitute

them as parties, and to serve them.

      Generally, a plaintiff is responsible for effectuating service on each

named Defendant within the time frame set forth in Fed. R. Civ. P. 4(m), and

failure to do so renders the action subject to dismissal. Under Rule 4(m):

             If a defendant is not served within 90 days after the
             complaint is filed, the court---on motion or on its own
             motion after notice to the plaintiff---must dismiss the
             action without prejudice against the defendant or
             order that service be made within a specified time.
             But if the plaintiff shows good cause for the failure,
             the court must extend the time for service for an
             appropriate period.

Fed. R. Civ. P. 4(m). The service period in Rule 4(m) is tolled while the

district court considers an in forma pauperis complaint. Robinson v. Clipse,

602 F.3d 605, 608 (4th Cir. 2010). Initial review in this case occurred on

November 26, 2019. [Doc. 10]. Plaintiff, therefore, had until February 24,

2020 to serve the Defendants in this matter. Plaintiff, however, has had

difficulty identifying all the Doe Defendants in this matter despite what

appears to be diligent efforts to do so. The Court will, therefore, grant

Plaintiff’s motion for an additional sixty (60) days to substitute the true

identities of Doe Defendants #19 and #20 and to serve these Defendants.
                                        7

        Case 5:19-cv-00049-MR Document 50 Filed 08/04/20 Page 7 of 9
                                     ORDER
      IT IS, THEREFORE, ORDERED that Plaintiff’s motion for appointment

of counsel [Doc. 41] is DENIED and Plaintiff’s motion for reasonable

accommodations [Doc. 41] is DENIED WITHOUT PREJUDICE in

accordance with the terms of this Order.

      IT IS FURTHER ORDERED that Plaintiff’s motion for additional

interrogatories [Doc. 42] is GRANTED IN PART and DENIED IN PART in

that Plaintiff is allowed a total of forty (40) interrogatories, including subparts,

on each Defendant in this matter in accordance with this Order.

      IT IS FURTHER ORDERED that Plaintiff’s motion [Doc. 46] is

GRANTED. The Clerk is respectfully instructed to substitute J. Folly for Doe

Defendant #12, R.L. Lail for Doe Defendant #13, L. Putt for Doe Defendant

#14, T.B. Greene for Doe Defendant #15, and Kay H. Eggleston for Doe

Defendant #16 in the docket in this matter.

      IT IS FURTHER ORDERED that the Clerk shall direct the U.S. Marshal

to effectuate service on Defendants Folly, Lail, Putt, Greene, and Eggleston

with the summonses filed by Plaintiff at Docket No. 46-1 in this matter.

      IT IS FURTHER ORDERED that Plaintiff’s motion [Doc. 47] is

GRANTED and the Plaintiff has an additional sixty (60) days to substitute the

true identities of Doe Defendants #19 and #20 and to serve these


                                         8

        Case 5:19-cv-00049-MR Document 50 Filed 08/04/20 Page 8 of 9
Defendants under Rule 4(m).

     IT IS SO ORDERED.
                               Signed: August 4, 2020




                                      9

       Case 5:19-cv-00049-MR Document 50 Filed 08/04/20 Page 9 of 9
